Title: To Thomas Jefferson from James Lyle, 14 May 1808
From: Lyle, James
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Manchester May 14th. 1808
                  
                  I am glad to hear of your safe arival in good health at Monticello.
                  I now enclose a state of our affairs, a continuation from that sent you in 1800. On examination I hope you will find it right, it is intended to be so; if any errors or omissions, you will please notice them. I give credit for the sums at the times I recd. them from Mr. Clark, the interest he recovered on the bonds sent him will appear in his settlement with you. Edward Bolling has never paid his fathers bond to you, although repeatedly put in mind of it.
                  It appears that Edward has slackened in his dilligence, his fathers Estate still owes our Company a large balance, which it appears I must bring suit for against the Executors. If you should chuse I can order suit on JBs bond to you, but it must be in your own name, and perhaps you would not wish to add to the distresses of the family. I have not seen Ned Bolling for a long time, althoug I have often wrote him & wishd much to see him. I wish he may be acting with propriety. I mentioned to you long ago that our Company were in arrears to me, and that I depended on your balance for reimbursement. this failing in a great measure, I have been obliged to have recourse to the Bank, this I abhor, and wish to get clear of, I have been & am paying upwards of six ⅌Ct interest & that every sixty days.
                  I hope you will have it in your power to pay up the balance or near it. I am with great Regard
                  Your Most huml Servt
                  
                     James Lyle
                     
                  
                Enclosure
                                    
                     
                        
                           12 Nov. 1798-1 July 1806
                        
                     
                     Thomas Jefferson Esqr. In accot with Henderson McCaul & Co,
                     
                        
                           
                              1798
                              Novr. 12
                              To Balance due as ⅌ acct rendered in 1800
                              
                              £99
                              3
                              8¾
                              
                           
                           
                              1800
                              Augt 9.
                              To Interest on this balance from Novr. 12th. 1798 till this date is 1 year 8 months & 27 days
                              }
                              
                                 8
                              
                              
                                 12
                              
                              
                                 9
                              
                           
                           
                              
                              
                              
                              107
                              16
                              5¾
                              
                           
                           
                              
                              Augt. 9.
                              By Cash of C. Clarke £29.17.0. @ 33⅓ exchange
                              
                              
                                 22
                              
                              
                                 4
                              
                              ____
                           
                           
                              1801
                              
                              
                              
                              85
                              12
                              5¾
                              
                           
                           
                              
                              April 9
                              To Interest on £85.12.5¾ from the 9th of Augt 1800. till this date is 8 months
                              }
                              
                                 2
                              
                              
                                 17
                              
                              ____
                           
                           
                              
                              
                              
                              88
                              9
                              5¾
                              
                           
                           
                              
                              “
                              By Cash of Gibson & Jefferson for part of your draft on them for £300 V.C. at 33⅓ exchange £225. Sterling, to pay off this bala.
                              
                              88
                              9
                              5¾
                              
                           
                           
                              1801
                              April 9
                              To your 5th Bond payable the 19th of July 1794 on Interest from the 19th of April 1783 
                              
                              128
                              —
                              —
                           
                           
                              
                              
                              To Interest on this bond from the 19th of Apl. 83 till this date is 17 years 11 months & 10 days
                              }
                              
                                 114
                              
                              
                                 5
                              
                              
                                 9
                              
                           
                           
                              
                              
                              
                              242
                              5
                              9
                           
                           
                              
                              “
                              By Cash of Gibson & Jefferson for the balance of the above draft over paying off the 4th bond
                              }
                              
                                 136
                              
                              
                                 10
                              
                              
                                 6¼
                                 
                              
                           
                           
                              
                              
                              
                              105
                              15
                              2¾
                              
                           
                           
                              1803
                              Octr. 26
                              To Interest on £105.15.2¾ from the 9th of April 1801 till this date is 2 years 6½ months
                              }
                              
                                 13
                              
                              
                                 9
                              
                              
                                 4¼
                                 
                              
                           
                           
                              
                              
                              
                              119
                              4
                              7
                           
                           
                              
                              
                              By Cash of G. & Jefferson £150. V.C. @ 33⅓ exchg (Sterling)
                              
                              
                                 112
                              
                              
                                 10
                              
                              ___
                           
                           
                              
                              
                              
                              }
                              6
                              14
                              7
                           
                           
                              1806
                              July 1.
                              To Interest on £6.14.7 from the 26th. of Octr 1803 till this date is 2 years & 8 months
                              ____
                              
                                 17
                              
                              
                                 9
                              
                           
                           
                              
                              
                              
                              
                              7
                              12
                              11
                           
                           
                              
                              
                              By Cash of G & Jefferson for part of your draft to pay off this on them for 300: V.C. @ 33⅓ exchg. £225. Sterling
                              
                              7
                              12
                              11
                           
                           
                              
                              
                              To your 6th Bond payable the 19th of July 1795. with Interest from the 19th April 1783
                              
                              402
                              11
                              2
                           
                           
                              
                              
                              Carried over
                              
                              £402
                              11
                              2
                           
                        
                     
                     
                        
                           
                              1806
                              To Amount of the 6th Bond brought over
                              
                              
                              
                              £402
                              11
                              2
                           
                           
                              July 1.
                              To Interest on this bond from the 19th of April 1783. till this date is 23 years & 2 months
                              466
                              5
                              11
                              
                              
                              
                           
                           
                              
                              By Cash of G. & Jefferson for the bala. of your draft over paying off the 5th bond
                              
                                 217
                              
                              
                                 7
                              
                              
                                 8
                              
                              
                              
                              
                           
                           
                              
                              
                                    Bala. of Interest due at this date
                              248
                              18
                              3
                              
                                 248
                              
                              
                                 18
                              
                              
                                 3
                              
                           
                           
                              
                              To Interest on £402.11.2 from this date
                              
                              
                              
                              651
                              9
                              5
                           
                           
                              
                              To your Bond for Mrs. Jane Jeffersons debt to the Co.
                              
                              
                              
                              94
                              17
                              1½
                              
                           
                           
                              
                              To Interest on this Sum at 5 ⅌ct ⅌ annum from the 1st day of Septr. 1771 till the 19th of April 1775 is 3 years & 7 mos.
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              To Interest on this bond from  from April 19th 1783 till paid as ⅌ state & bond made out by yourself
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              To the Balance of your bond to Richard Harvie settled with him as by your letter of the 17th of Septr 1803 (176.16. V.C.)
                              
                              
                              
                              132
                              12
                              —
                           
                           
                              
                              To Interest on this sum from April 19th 1783 till paid
                              
                              
                              
                              
                              
                              
                           
                        
                     
                     
                        Manchester May 14th. 1808
                        Errors & Omissions excepted
                        
                           James Lyle
                        
                     
                  
                  
               